Fourth Court of Appeals
                                      San Antonio, Texas

                                             August 12, 2016

                                          No. 04-16-00463-CR

                                      IN RE Robert MARTINEZ

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

        On July 26, 2016, Relator filed a petition for writ of mandamus, contending the trial court
has not ruled on motions he has filed with the trial court. This court is of the opinion that a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real parties in interest may file a response to the
petition in this court no later than August 29, 2016. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on August 12, 2016.



                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013CR6698, styled State of Texas v. Robert Martinez, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.